Citation Nr: 0612764	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had honorable active service from October 1974 to 
May 1977.

This appeal arises from a January 2003 rating decision of the 
Detroit, Michigan Regional Office (RO).

The Board notes that by administrative decision dated in July 
1981, it was determined that the veteran's active service for 
the period of enlistment from October 1974 to May 1977 was 
deemed as honorable.  It was further determined that the 
veteran was discharged from a subsequent period of enlistment 
dating from May 1977 to October 1980 under other than 
honorable conditions.  Thus, the veteran is not entitled to 
VA benefits for the period from May 1977 to October 1980.  

As a result, the instant appeal will concern whether 
entitlement to service connection for flat feet and 
hypertension is warranted stemming from the initial period of 
enlistment from October 1974 to May 1977. 

The Board also notes that the veteran has raised the issue of 
entitlement to service connection for a back disability; 
accordingly, this issue is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently suffers from hypertension that was 
first manifest many years after service and is unrelated to 
disease or injury during service.

3.  Flat feet, if present, were first manifest many years 
after service and are unrelated to disease or injury during 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
service, nor may hypertension be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Flat feet were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the October 1974 enlistment medical history, the veteran 
denied having any history of foot trouble or high blood 
pressure.

The service medical records show that the veteran was seen in 
January 1975 for pain over the fourth and fifth metatarsals 
with slight effusion.  January 1975 x-rays of the right foot 
were negative for fracture or abnormality.  X-rays of the 
left foot in September 1975 revealed no abnormality.  

On airborne examination in March 1975, the feet, vascular 
system and heart were clinically evaluated as normal.  Blood 
pressure was 116/62.    

During the May 1977 to October 1980 period of enlistment, a 
December 1978 treatment notation shows that the veteran 
complained of metatarsalgia.  It was noted that the veteran 
had "pes plantus."  On evaluation, the veteran complained 
of left heel pain.  The assessment was plantar fasciitis.  
Blood pressure in January 1979 was 124/76.  Medical history 
reported in September 1979 was negative for high blood 
pressure

On VA general medical examination in April 1995, the report 
of examination details a lengthy medical history.  A history 
of flat feet and hypertension were not reported at this time.  
On examination, cardiovascular examination did not reveal the 
presence of hypertension.  Blood pressure was 138/90.  
Examination of the feet revealed a slightly enlarged and 
tender bunion joint of the right foot.  The diagnoses did not 
include flat feet or hypertension.

VA treatment records reveal that a blood pressure reading of 
164/88 was recorded in April 2002.  The assessment was foot 
pain and hypertension. 

September 2002 and February 2003 VA clinic notes include a 
medical history of flat feet. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  Where a veteran served 
90 days or more during a period of war or during peacetime 
service after December 31, 1946 and hypertension becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran maintains that he currently suffers from flat 
feet and hypertension that were first manifest in service.  
The evidence does not support these claims. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The record clearly shows that hypertension was not present 
during service or for many years thereafter.  In fact, the 
medical record demonstrates that hypertension was first 
diagnosed in the early 2000s.  

With regard to flat feet, the service medical records from 
the honorable period of service are silent regarding this 
disability.  In fact, x-rays of the feet in January 1975 and 
September 1975 were interpreted as showing no abnormality.  
The x-ray findings are highly probative as to whether the 
veteran suffered from a disability of the feet to include 
flat feet.  It must be stressed that both x-ray reports were 
normal.

A December 1978 service medical notation, which dates from 
the other than honorable period of enlistment and therefore 
cannot be used to establish a claim of service connection, 
show that the veteran was referred to the podiatry clinic for 
complaints of metatarsalgia.  The referral note was authored 
by an individual who noted that the veteran had "pes 
plantus."  On the actual report of examination, the 
podiatrist noted the veteran's complaints of foot pain, 
reported that the veteran had pain on examination, and an 
assessment of plantar fasciitis was rendered.  

Thereafter, it was not until years later before VA treatment 
records from the early 2000s noted a history of flat feet.  
The current medical record, however, is unclear as to whether 
a diagnosis of flat feet is warranted.  And most 
significantly, in the absence of any competent nexus medical 
evidence, the evidence does not support the veteran's claim 
that flat feet (if currently present) are related to disease 
or injury in service.

It must be emphasized that the question of whether the 
veteran's hypertension and flat feet are etiologically 
related to injury or disease in service is within the sole 
province of health care professionals.  See Espiritu at 494-
95.  Thus, the veteran's statements regarding the putative 
connection between hypertension and flat feet and service 
lack any probative value.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the hypertension 
and flat feet and the veteran's service.  The Board has the 
duty to assess the credibility and weight to be given the 
evidence relative to this issue.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), reconsideration denied per curiam, 1 Vet. 
App. 406 (1991)).  

Upon review of all of the medical and lay evidence of record, 
as hypertension and flat feet (if currently present) were 
first manifest many years after service, coupled with the 
absence of any competent medical evidence to connect either 
disability with disease or injury during service, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim of service connection.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in June 2002 prior to the initial unfavorable AOJ 
decision in January 2003. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in June 2002 and September 2002 as well 
as a statement of the case in March 2003, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA treatment records 
have been obtained.  The veteran requested a Travel Board 
hearing; however, he failed to appear in March 2005.  
Pursuant to the February 2005 written notice of the 
scheduling of the hearing, the veteran's Travel Board request 
is deemed to have been withdrawn.  Accordingly, the Board 
finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the Board finds that the 
evidence currently of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran a VA examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for flat feet is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


